 


--------------------------------------------------------------------------------

EXHIBIT 10.21
 
SUMMARY OF KEY TERMS OF COMPENSATION ARRANGEMENTS
WITH MIDAMERICAN ENERGY HOLDINGS COMPANY
NAMED EXECUTIVE OFFICERS AND DIRECTORS
 
MidAmerican Energy Holdings Company's ("MEHC") continuing named executive
officers each receive an annual salary and participate in health insurance and
other benefit plans on the same basis as other employees, as well as certain
other compensation and benefit plans described in MEHC's Annual Report on Form
10-K.
 
The named executive officers are also eligible to receive a cash incentive award
under MEHC's Performance Incentive Plan ("PIP"). The PIP provides for a
discretionary annual cash award that is determined on a subjective basis and
paid in December. In addition to the PIP, the named executive officers are
eligible to receive discretionary cash performance awards periodically during
the year to reward the accomplishment of significant non-recurring tasks or
projects. Messrs. David L. Sokol and Gregory E. Abel have not been granted
discretionary cash performance awards in the past five years. Messrs. Patrick J.
Goodman and Douglas L. Anderson and Ms. Maureen E. Sammon are participants in
MEHC's Long-Term Incentive Partnership Plan ("LTIP"). Messrs. Sokol and Abel do
not participate in the LTIP. A copy of the LTIP is attached as Exhibit 10.11 to
the MEHC Annual Report on Form 10-K. Messrs. Sokol and Abel are participants in
MEHC's Incremental Profit Sharing Plan ("IPSP"). Messrs. Goodman and Anderson
and Ms. Sammon do not participate in the IPSP. A copy of Mr. Sokol's IPSP and
Mr. Abel's IPSP are attached as Exhibits 10.2 and 10.4, respectively, to the
MEHC Annual Report on Form 10-K.
 
Base salary for continuing named executive officers for MEHC's fiscal year
ending December 31, 2011, is shown in the following table:
 
Name and Title
Base Salary
David L. Sokol
Chairman of the Board
$
750,000
 
Gregory E. Abel
President and Chief Executive Officer
$
1,000,000
 
Patrick J. Goodman
Senior Vice President and Chief Financial Officer
$
360,000
 
Douglas L. Anderson
Senior Vice President and General Counsel
$
310,000
 
Maureen E. Sammon
Senior Vice President and Chief Administrative Officer
$
226,000
 

 
Messrs. Sokol and Abel are directors of MEHC, but do not receive additional
compensation for their service as directors other than what they receive as
employees of MEHC. The other members of the MEHC board of directors do not
receive compensation for their service as directors.
 
 

 